       Case 4:21-cv-00595-JM-ERE Document 13 Filed 07/27/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JAMES M. RAPER, JR.                                                               PLAINTIFF
ADC #663449

V.                                  NO. 4:21-cv-00595-JM-ERE

MARK GOBER, et al.                                                         DEFENDANTS

                                            ORDER

       The Court has received a Recommendation for the dismissal of Mr. Raper’s claims against

the Drew County Detention Center from Magistrate Judge Edie R. Ervin. After careful review of

the Recommendation, Mr. Raper’s timely response, as well as a de novo review of the record, the

Court concludes that the Recommendation should be, and hereby is, approved and adopted as this

Court’s findings in all respects.

       Mr. Raper’s claims against the Drew County Detention Center are DISMISSED, with

prejudice. The Clerk is instructed to terminate the Drew County Detention Center as a Defendant.

       IT IS SO ORDERED, this 27th day of July, 2021.


                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
